Citation Nr: 0208720	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left thigh with damage to Muscle Group 
XVIII, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 10 percent evaluation for residuals 
of a shell fragment wound of the left thigh with damage to 
Muscle Group XVIII.  

The case was previously before the Board in October 1998, 
when it was remanded for additional development.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's residuals of a shell fragment wound of the 
left thigh involving Muscle Group XVIII are manifested by no 
more than pain and tenderness of the scar on the left thigh, 
with a retained foreign body.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
thigh with damage to Muscle Group XVIII have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5318 
(2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a February 2002 
supplemental statement of the case of the provisions of the 
VCAA and the evidence needed to establish entitlement to a 
higher evaluation for his residuals of a shell fragment wound 
of the left thigh with damage to Muscle Group XVIII. 

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  In general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  After the veteran filed 
his initial claim for an increase rating, the RO advised him 
of the information and evidence that would support his claim.  
The record also shows that the veteran was notified in the 
April 1996 rating decision of the reasons and bases for the 
denial of his claim and that he was further notified of this 
information in the April 1996 statement of the case, and 
August 1996, April 1998, and February 2002 supplemental 
statements of the case which informed him of the information 
and evidence needed to substantiate the claim.  Thus, the 
Board finds that VA has complied with the notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The veteran 
submitted VA outpatient treatment records dating from 
November 1993.  Neither the veteran nor his representative 
have identified any other relevant records of treatment, nor 
do the medical records in the claims file suggest the 
existence of any records relevant to residuals of a shell 
fragment wound of the left thigh with damage to Muscle Group 
XVIII which have not been obtained.  Additionally, VA 
afforded the veteran examinations in June 1996, December 
1997, and January 1999.  Thus, the Board concludes that VA 
has satisfied its duties to notify and to assist the veteran.  

Factual Background

Service connection was originally granted for shrapnel wound 
of the left thigh and a 10 percent evaluation assigned for 
the scar as the only residual, effective October 1946.  In a 
November 1951 rating decision, the veteran's disability was 
continued at 10 percent but he was now rated for residuals of 
shell fragment wound on the basis of both the scar and 
residual weakness of the relevant muscle group.  A 10 percent 
evaluation was assigned for moderate disability.  This rating 
has remained continuously in effect since that time.

In October 1993, the veteran filed a claim for increased 
rating for his residuals of shell fragment wound.  VA 
outpatient treatment records were obtained which contained no 
clinical findings regarding his left thigh disability, only 
notations by history and a complaint of pain in his left 
buttock when the weather changed.  In an April 1996 
statement, the veteran stated that he was in constant pain 
and could not sleep on his left side.  He also indicated that 
he had numbness which made it difficult to walk.

At a June 1996 VA examination, the veteran complained of 
discomfort in the area of his wound, described as aching but 
not constant.  He was able to remove his pants and shoes, was 
able to move in and out of the examining chair, and was able 
to move on and off the examining table.  The examiner noted 
that the veteran did these maneuvers without any unusual 
difficulty other than that compatible with his age.  
Examination of the shell fragment wound revealed a tiny 
residual scar, 1/2 cm. in width, not particularly tender, not 
raised, and not palpably abnormal.  Examination of the hip 
demonstrated no palpable abnormalities with normal range of 
motion of the left hip which was noted to be perfectly 
symmetrical with the range of motion of the right hip.  The 
diagnosis was superficial residuals of shell fragment wound 
at the junction of the left gluteal region and posterior 
thigh.

The veteran was examined again by VA in December 1997.  
Describing his disability, he stated that it hurt to sit, 
particularly on a commode.  He indicated that he could walk 
and move okay, but it hurt a little more now than in the 
past.  On examination, the veteran pointed out a scar 
approximately 2 cm. in diameter and oval, situated over the 
posterior aspect of the left hip.  Movement of the hip and 
knee joints was normal.  The left quadriceps and the left 
gluteus maximus were good plus as compared to normal on the 
right hip.  The circulation to the foot was good and there 
did not appear to be any neurological deficit.  X-ray 
examination revealed a small metallic foreign body in the 
soft tissues of the left thigh.  The examiner noted that he 
did not think that the veteran's disability was increasing 
appreciably after this interval.

Following a remand of the Board, another VA examination was 
ordered and the examiner was specifically asked to address 
the scar.  The veteran was provided a VA examination in 
January 1999.  He complained of pain when sitting down but no 
pain when standing or walking.  He stated that the discomfort 
with sitting had been increasing during the past six or seven 
years.  Examination of the hip showed no deformity.  There 
was full range of motion which was not painful to movement.  
There were good pedal pulses and the knee was fully flexible 
and not painful to movement.  Straight leg raising was free 
to 70 degrees without pain.  There was no tenderness over the 
sciatic notch.  The findings were noted to be confined to the 
area of the shrapnel wound.  The examiner noted a scar about 
an inch in diameter and irregular.  The scar was not adherent 
to the deeper structures but the skin was freely mobile.  The 
examiner noted that gently sliding the skin back and forth 
did not cause any pain; however, there was pain when deep 
pressure was applied to the scar or just posterior to the 
scar.  The pain was produced most easily by a thumping on the 
area, a slight impact to the palpation.  There was no 
tenderness to the area proximal or anterior distal to the 
scar.  The examiner noted that there did not appear to be any 
indication the tenderness was coming from elsewhere, there 
being no sign of nerve root pressure or positive straight leg 
raising or tenderness over the sciatic notch.  There was no 
indication the scar was poorly nourished, it had not had 
repeated ulceration, and did not result in limitation of 
function except for the pain it had when it was pressed on 
when he was sitting.  X-ray examination noted a metallic 
foreign body in the soft tissues of the proximal left thigh 
medially and posteriorly with no osseous abnormalities 
identified.

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2001).  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

In rating a disability from fragmentation or other wound 
injuries, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  38 C.F.R. §  
4.72.  The whole track of the missile should be envisaged in 
its passage through skin, muscle, and fascial planes.  Any 
bone or nerve involvement inevitably resulting from the 
course of the missile should be considered.  38 C.F.R. § 
4.49.  For residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability is the scar which should be 
examined to determine if it is painful, inflamed or keloid, 
adherent, or interferes with the normal motion of the joint 
involved.  The effects of bone or muscle loss, or muscle 
hernia, or lesion of a peripheral nerve, should also be 
considered. 38 C.F.R. § 4.48. 

Analysis

The veteran's residuals of a shell fragment wound of the left 
thigh have been evaluated as 10 percent disabling under 
Diagnostic Code 5318 for involvement of Muscle Group XVIII 
(affecting rotation and stabilization of the hip and pelvic 
girdle including pyriformis, gemellus, obturator and 
quadratus femoris).  Under that diagnostic code, a zero 
percent evaluation is warranted for slight disability, a 10 
percent evaluation is warranted for moderate disability, a 20 
percent rating is warranted for moderately severe disability 
and a 30 percent evaluation is warranted for severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5318. 

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluation of muscle 
injuries, as set forth in 38 C.F.R. § 4.56. See 62 Fed. Reg. 
30235 (1997).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  After careful 
review of the changes implemented in July 1997, which 
essentially consist of updated terminology, the Board 
concludes that neither version of the applicable Diagnostic 
Codes is more favorable to the veteran and as such, the 
amended version will be applied. 

Pursuant to Diagnostic Code 5318, slight disability of the 
muscles is presented by a simple wound of muscle without 
debridement or infection.  Medical records would reflect a 
superficial wound with brief treatment and return to duty.  
Slight disability would also include healing with good 
functional results, with no cardinal signs or symptoms of 
muscle disability.  Objective findings would include a 
minimum scar, with no evidence of fascial defect, atrophy, or 
impaired tonus, and with no retained metallic fragments.  38 
C.F.R. § 4.56(d)(1). 

A moderate disability of the muscles is presented by through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, with residuals of 
debridement, or prolonged infection.  The history of a 
moderate muscle disability includes service department record 
of in-service treatment for the wound, a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include small or linear entrance and (if present) exit scars 
which indicate a short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2). 

A moderately severe disability of the muscles is presented by 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The history of a moderately 
severe muscle disability includes service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirement. 
Objective findings include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 

The veteran's disability is currently manifested by 
essentially only complaints of pain when sitting but not on 
walking or standing, and a retained metallic fragment in the 
left thigh.  Under the principles set forth in 38 C.F.R. § 
4.55, as set forth above, the Board concludes that this 
disability is appropriately rated at the 10 percent level of 
disability for muscle injury to the left thigh, even though 
he does not meet some of the specific criteria as described 
for a muscle injury that is "moderate," with the noted 
exception of pain which is identified as one of the cardinal 
signs or symptoms of muscle disability.  Additionally, 
because of the presence on X-ray examination of a retained 
metallic foreign body, he is appropriately rated for a level 
of disability that is more than merely "slight" which is 
defined as being with no retained metallic fragments.  38 
C.F.R. § 4.56(d)(1).  

For a higher evaluation, the veteran's would have to manifest 
a level of disability that is "moderately severe," 
resulting from a through and through or deep penetrating 
wound.  There is no evidence that the veteran's residuals, 
described as "superficial" by the examiner in the June 1996 
VA examination, approximate such a level of disability.  On 
palpation of his wound, there was no indication of loss of 
deep fascia, muscle substance, or normal firm resistance of 
the muscles compared with the sound side.  The June 1999 
examiner noted that there were no palpable abnormalities.  In 
the December 1997 VA examination, the examiner noted that 
movement of the hip and knee joints was normal, and the left 
quadriceps and gluteus maximus were "good plus" as compared 
to normal on the right side.  Furthermore, the evidence of 
record does not reflect that the veteran's injury was due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring 
or other indicia of severe muscle impairment.  There appears 
to be no basis for higher rating on the basis of injury to 
the veteran's left thigh and muscle group XVIII.

With regard to the scar on the left thigh, noted on the 
January 1999 VA examination to be about an inch in diameter 
and irregular, the examiner also noted that the scar was not 
adherent to deeper structures, was not poorly nourished, had 
not had repeated ulceration, and did not result in limitation 
of function except for the pain it had when it was pressed on 
when he was sitting.  The examiner noted that pain was not 
caused by gently sliding the skin back and forth, but only 
when deep pressure was applied to the area just posterior to 
the scar.  Although as noted above, the veteran may be 
compensated for separate and distinct manifestations 
attributable to the same injury, he may not be compensated 
twice for the same manifestation of disability under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  He is already being compensated for pain in 
the 10 percent rating he is receiving under Diagnostic Code 
5318, which contemplates the presence of one or more of the 
cardinal signs and symptoms of muscle disability for 
"moderate disability" of the muscles.  These are defined in 
38 C.F.R. § 4.56 (c) as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Because tenderness 
to deep palpation of the scar is the only manifestation of 
disability of the scar, he is already compensation for this 
in the rating he is receiving under Diagnostic Code 5318, and 
there is no additional disability for which he is not being 
compensated.

Under these circumstances, the Board must conclude that the 
preponderance of the evidence does not support a schedular 
evaluation, in excess of 10 percent, for residuals of a shell 
fragment wound of the left thigh with damage to Muscle Group 
XVIII.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  Additionally, the Board finds, as did the 
RO, that the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards.  
38 C.F.R. § 3.321(b)(1) (2001).  The record contains no 
objective evidence indicating that the veteran's residuals of 
a shell fragment wound of the left thigh with damage to 
Muscle Group XVIII have markedly interfered with his earning 
capacity or employment status, or have necessitated frequent 
periods of hospitalization.  In the 
absence of evidence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the left thigh with damage to Muscle 
Group XVIII is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

